          Case 1:18-cv-06249-VSB Document 67
                                          66 Filed 10/03/18
                                                   09/28/18 Page 1 of 5
                                                                      3

                                        SIDLEY AUSTIN LLP
                                        ONE SOUTH DEARBORN STREET
                                        CHICAGO, IL 60603
                                        +1 312 853 7000
                                        +1 312 853 7036 FAX


                                                                                                                      GKELLY@SIDLEY.COM
                                        AMERICA • ASIA PACIFIC • EUROPE                                               +1 312 853 2068




                                                           September 28, 2018
                                                                   10/3/2018
                                                       Plaintiff is granted leave to amend its complaint as set forth herein and the parties'
                                                       request to set the briefing schedules outlined below is granted.
VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

       Re:     Great Western Ins. Co. v. Mark Graham, et al., Case No. 18-06249 (VSB)

Dear Judge Broderick:

         On September 21, 2018, the Court ordered the parties to meet and confer and to submit a
joint letter to the Court regarding the briefing schedule for defendants’ anticipated motions to
dismiss. See Dkt. No. 63. The parties are pleased to report that they met and conferred
telephonically on September 25 and 26, 2018, and have agreed as set forth in this letter, subject
to the Court’s approval.

         In both of the teleconferences described in this letter, it was agreed that plaintiff Great
Western Insurance Company (“Great Western”) would, with the Court’s leave, be permitted to
file a first amended complaint with respect to which the only amendment would be to paragraph
30 thereof (see Exhibit 1). The purpose of that amendment is, as set forth in Great Western’s
letter to the Court dated September 18, 2018 (see Dkt. No. 62), to make explicit that Great
Western is asserting that the Court has diversity jurisdiction over this matter pursuant to 28
U.S.C. § 1332. By agreeing to this amendment, none of the defendants waive any objection to
the first amended complaint, including, but not limited to, any and all jurisdictional objections.

        On September 25, 2018, a conference call was held involving counsel for Great Western
and counsel for defendants Mark Graham, Donald Solow, Blue Capital Management, Inc., Blue
Alternative Asset Management LLC, Wilmington Savings Fund Society, FSB, Christiana Trust,
Regatta Holdings LLC, Cygnet 001 Master Trust, Cygnet 001 Master Trust Series 2011-A,
Cygnet 001 Master Trust Series 2011-C, Cygnet 001 Master Trust Series 2013-A, Blue Elite
Fund Ltd., Blue Elite Fund LP, Blue II Ltd., Sancus Capital Blue Credit Opportunities Fund Ltd.,
Ability Insurance Company, Edward Brendan Lynch (“Lynch”), and John Drake (“Drake”) (by
proxy) (together the “Defendants”). In that conference call, the parties agreed to ask the Court to


                      Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
            Case 1:18-cv-06249-VSB Document 67
                                            66 Filed 10/03/18
                                                     09/28/18 Page 2 of 5
                                                                        3




The Honorable Vernon S. Broderick
September 28, 2018
Page 2

approve the following briefing schedule with respect to all Defendants other than Lynch and
Drake:

       1.       On or before October 31, 2018, the Defendants (other than Lynch and Drake)
                shall file their motions to dismiss the first amended complaint and memoranda in
                support thereof.

       2.       On or before December 12, 2018, Great Western shall file responses to any
                motions to dismiss filed by the Defendants (other than Lynch and Drake).

       3.       On or before January 16, 2019, the Defendants (other than Lynch and Drake)
                shall file replies to any responses filed by Great Western.

        On September 26, 2018, a conference call was held involving counsel for Great Western
and counsel for defendants Drake and Lynch. Drake and Lynch assert that they are not residents
of the United States and that the Court lacks personal jurisdiction over them. Drake and Lynch
have requested, and Great Western has agreed, that, with the Court’s leave, Drake and Lynch be
permitted first to move to dismiss based on lack of personal jurisdiction. Only if such motions
are denied would Drake and Lynch be required to answer or otherwise plead generally to the first
amended complaint (or any then operative complaint). Great Western and Drake and Lynch
therefore agreed to ask the Court to approve the following briefing schedule with respect to
Drake and Lynch:

       1.       On or before November 21, 2018, Drake and Lynch shall file their motions to
                dismiss the first amended complaint based on lack of personal jurisdiction and
                memoranda in support thereof (which is the date to which the parties have
                previously agreed). Promptly thereafter, counsel for Great Western and for Drake
                and Lynch shall meet and confer regarding possible expedited discovery
                concerning the factual bases for such motions. Such discovery, if any, shall be
                completed in time for Great Western to respond in accordance with the following
                paragraph.

       2.       On or before January 22, 2019, Great Western shall file responses to Drake and
                Lynch’s motions to dismiss the first amended complaint based on lack of personal
                jurisdiction.

       3.       On or before February 12, 2019, Drake and Lynch shall file replies to any
                responses filed by Great Western.
             Case 1:18-cv-06249-VSB Document 67
                                             66 Filed 10/03/18
                                                      09/28/18 Page 3 of 5
                                                                         3




The Honorable Vernon S. Broderick
September 28, 2018
Page 3

       The parties look forward to discussing the foregoing with the Court in the telephonic
conference scheduled by the Court for October 3, 2018, at 11:30 am EDT. Eric Breslin of Duane
Morris has been designated to speak for the Defendants on the issue of the briefing schedule on
the October 3 call only. The phone number for that conference is 877.480.1629, and the
conference code is 2203381813.



                                               Respectfully submitted,




                                               /s/ Gerard D. Kelly
                                               Gerard D. Kelly
                                               (admitted pro hac vice)

GDK:mjt

cc:       Counsel of Record (via ECF)




ACTIVE 236286418v.3
Case
 Case1:18-cv-06249-VSB
      1:18-cv-06249-VSB Document
                         Document66-1
                                  67 Filed
                                      Filed10/03/18
                                            09/28/18 Page
                                                      Page41ofof52




                EXHIBIT 1
          Case
           Case1:18-cv-06249-VSB
                1:18-cv-06249-VSB Document
                                   Document66-1
                                            67 Filed
                                                Filed10/03/18
                                                      09/28/18 Page
                                                                Page52ofof52



         30.   This Complaint is filed, and this Court has subject matter jurisdiction of the

matters complained of, pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1332, and 18 U.S.C. § 1961, et

seq. This Court has federal question jurisdiction under 28 U.S.C. § 1331, because Great

Western’s action against certain Defendants arises under 18 U.S.C. § 1961. This Court has

diversity jurisdiction under 28 U.S.C. § 1332, because (a) Great Western and Defendants are

citizens of different states, with Great Western being incorporated and its principal place of

business being located in Utah, while no Defendant is incorporated in or is a citizen of Utah, and

(b) the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.
